DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 21-23 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
Drawings
The drawings are objected to because cross-hatching is required in section views (see MPEP 608.02V).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebzelter (U.S. Patent No. 3,921,665).
Regarding claim 12, Lebzelter discloses:
A valve comprising:
an inlet 11 (Col. 2)
an outlet (15) that is connected to the inlet (11) via a fluid connection (Col. 2)
a valve body (19, 20, 21) movable along a displacement direction into a first position (Figure 4), in which the fluid connection is blocked, and a second position (Figure 6), in which the fluid connection is open
wherein the valve body (19, 20, 21) is maintained in the second position (Figure 6) when a fluid is flowing in the fluid connection
Further regarding this limitation, the second position is maintained as long as the stem 57 is actuated. Therefore, when the stem is actuated, fluid is flowing in the fluid connection and the second position is maintained.
Regarding claim 13, Lebzelter discloses:
a spring (87) positioned above the valve body (19, 20, 21)
Regarding claim 14, Lebzelter discloses:
wherein the spring (87) spring-loads the valve body (19, 20, 21) towards the first position (Col. 3, lines 52-62)
Regarding claim 17, Lebzelter discloses:
wherein the valve comprises a switch pin (23), the activation of which enables the movement of the valve body (19, 20, 21) from the first position (Figure 4) into the second position (Figure 6)
Regarding claim 18, Lebzelter discloses:
wherein the valve comprises a switch spring (31), which is configured to transfer a force from the switch pin (23) to the valve body (19, 20, 21) when the switch pin (23) is activated (Col. 2; Col. 3, lines 45-52)
Regarding claim 19, Lebzelter discloses:
wherein the switch spring (31) is selected such that the force transferred from the switch spring (31) to the valve body (19, 20, 21) is not sufficient to move the valve body (19, 20, 21) from the first position (Figure 4) into the second position (Figure 3) when the valve body (19, 20, 21) is subjected to a flow of fluid via the inlet (11), the fluid being at a pressure of about 1 bar (Col. 4, lines 53-62)
Regarding claim 20, Lebzelter discloses:
wherein the valve comprises a throttle outlet (89), wherein the valve body (19, 20, 21) is designed and arranged in such a way that fluid flowing in through the inlet (11) leaves the valve at least also through the throttle outlet (89), regardless of the position of the valve body 19, 20, 21 (Col. 3, lines 1-45)
Claim(s) 12-17 and 24-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolhwend (U.S. Patent No. 3,818,926).
Regarding claim 12, Wolhwend discloses:
A valve comprising:
an inlet 34 (see Figure 5)
an outlet (38) that is connected to the inlet (34) via a fluid connection (see Figures 5 and 6)
a valve body (54) movable along a displacement direction into a first position (Figure 5), in which the fluid connection is blocked, and a second position (Figure 6), in which the fluid connection is open (Col. 4, lines 1-9)
wherein the valve body (54) is maintained in the second position (Figure 6) when a fluid is flowing in the fluid connection
Further regarding this limitation, the second position is maintained as long as the selector rod (72’, 106) is actuated. Therefore, when the selector rod (72’, 106) is actuated, fluid is flowing in the fluid connection and the second position is maintained.
Regarding claim 13, Wolhwend discloses:
a spring (66) positioned above the valve body 54 (Col. 5, lines 27-45)
Regarding the limitation “above” as seen in Figure 5, the spring 66 is surrounding the end of spool 54 and therefore is seen as being above the valve body.
Regarding claim 14, Wolhwend discloses:
wherein the spring (66) spring-loads the valve body (54) towards the first position Figure 5 (Col. 5, lines 27-45)
Regarding claim 15, Wolhwend discloses:
a connection channel (112) positioned above the spring (66) and fluidly connected to the outlet 38
Regarding claim 16, Wolhwend discloses:
wherein the connection channel (112) generates a negative pressure that maintains the valve body (54) in the second position (Figure 6) when the fluid is flowing in the fluid connection
Further regarding this limitation, as seen in Figures 5 and 6, when the valve moves to the right, chamber 114 will have suction / negative pressure, which will fill in through line 112 and help keep the valve in the second position.
Regarding claim 17, Wolhwend discloses:
wherein the valve comprises a switch pin (106), the activation of which enables the movement of the valve body (54) from the first position (Figure 5) into the second position Figure 6 (Col. 5, lines 27-45)
Regarding claim 24, Wolhwend discloses:
A valve comprising:
an inlet 34 (see Figure 5)
an outlet (38) that is connected to the inlet (34) via a fluid connection (see Figures 5 and 6)
a connection channel (112) fluidly connected to the outlet 38 (see Figure 5)
a valve body (54) movable along a displacement direction into a first position (Figure 5), in which the fluid connection is blocked, and a second position (Figure 6), in which the fluid connection is open (Col. 4, lines 1-9)
wherein the connection channel (112) generates a negative pressure that maintains the valve body (54) in the second position (Figure 6) when the fluid is flowing in the fluid connection
Further regarding this limitation, as seen in Figures 5 and 6, when the valve moves to the right, chamber 114 will have suction / negative pressure, which will fill in through line 112 and help keep the valve in the second position.
Regarding claim 25, Wolhwend discloses:
a spring (66) positioned above the valve body 54 (Col. 5, lines 27-45)
Regarding the limitation “above” as seen in Figure 5, the spring 66 is surrounding the end of spool 54 and therefore is seen as being above the valve body.
Regarding claim 26, Wolhwend discloses:
wherein the spring (66) spring-loads the valve body (54) towards the first position Figure 5 (Col. 5, lines 27-45)
Regarding claim 27, Wolhwend discloses:
wherein the inlet (34) generates an overpressure below the valve body (54) that maintains the valve body (54) in the second position (Figure 6) when the fluid is flowing in the fluid connection
Regarding claim 28, Wolhwend discloses:
wherein the connection channel (112) is positioned above the spring 66 (see Figure 5)
Regarding claim 29, Wolhwend discloses:
wherein the valve comprises a switch pin (106), the activation of which enables the movement of the valve body (54) from the first position (Figure 5) into the second position Figure 6 (Col. 5, lines 27-45)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolhwend in view of Lebzelter.
Regarding claims 18-20 Wolhwend discloses the invention as essentially claimed, but fails to disclose wherein the valve comprises a switch spring, which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated; wherein the switch spring is selected such that the force transferred from the switch spring to the valve body is not sufficient to move the valve body from the first position into the second position when the valve body is subjected to a flow of fluid via the inlet, the fluid being at a pressure of about 1 bar; wherein the valve comprises a throttle outlet, wherein the valve body is designed and arranged in such a way that fluid flowing in through the inlet leaves the valve at least also through the throttle outlet, regardless of the position of the valve body.
Lebzelter teaches a multi-way valve wherein the valve comprises a switch spring, which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated; wherein the switch spring is selected such that the force transferred from the switch spring to the valve body is not sufficient to move the valve body from the first position into the second position when the valve body is subjected to a flow of fluid via the inlet, the fluid being at a pressure of about 1 bar; wherein the valve comprises a throttle outlet, wherein the valve body is designed and arranged in such a way that fluid flowing in through the inlet leaves the valve at least also through the throttle outlet, regardless of the position of the valve body.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wolhwend to provide wherein the valve comprises a switch spring, which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated; wherein the switch spring is selected such that the force transferred from the switch spring to the valve body is not sufficient to move the valve body from the first position into the second position when the valve body is subjected to a flow of fluid via the inlet, the fluid being at a pressure of about 1 bar; wherein the valve comprises a throttle outlet, wherein the valve body is designed and arranged in such a way that fluid flowing in through the inlet leaves the valve at least also through the throttle outlet, regardless of the position of the valve body. Doing so would provide resistance to overtravel of the switch pin (Col. 3, line 62 - Col. 4, lines 14), as recognized by Lebzelter.
Regarding claim 30, Wolhwend discloses the invention as essentially claimed, but fails to disclose wherein the valve comprises a switch spring, which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated.
Lebzelter teaches a multi-way valve wherein the valve comprises a switch spring (31), which is configured to transfer a force from a switch pin (23) to a valve body (19, 20, 21) when the switch pin (23) is activated (Col. 2; Col. 3, lines 45-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Wohlwend to provide wherein the valve comprises a switch spring, which is configured to transfer a force from the switch pin to the valve body when the switch pin is activated. Doing so would provide resistance to overtravel of the switch pin (Col. 3, line 62 - Col. 4, lines 14), as recognized by Lebzelter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753